Per Curiam.

Respondent was admitted to the Bar by the Appellate Division, Second Department, on April 2,1930.
The Bar Association of Erie County by petition dated April 19,1972 has charged the respondent with violation of the Canons of Professional Ethics arising from his investment of clients’ funds which he obtained following a real estate closing. We referred the matter to a Referee to take proof with respect to the issues of fact. The facts reveal that in September, 1961 *261respondent invested the balance of $8,100 received in cash by him for his clients following the sale of their property in West Seneca, New York. The Referee found that the respondent had no permission to retain this money derived from the sale proceeds. In October, 1962 respondent wrote his clients in Florida to advise them that the investment he had made with their funds had “ gone bad”. The clients thereupon demanded payment in full and respondent commenced repaying them in December, 1962. Payments of principal and interest were made over the years until a final payment on October 17,1968 was made representing the entire balance including interest owing by respondent to his clients.
As a result of a similar investment of clients’ funds in the same corporation at the same time as the transaction in this case, upon which the Erie County Bar Association has brought the present charges, this court censured respondent by order dated December 12,1963 (Matter of Rabow, 20 A D 2d 51).
We find that respondent’s conduct was in violation of canons 11, 29, and 32 of the Canons of Professional Ethics. In view of his misconduct as found herein, the respondent should be suspended from the practice of law for a period of six months effective February 15, 1973 and until the further order of this court.
Goldman, P. J., Del Vecchio, Witmer, Cardamone and Henry, JJ., concur.
Order of suspension entered.